t c memo united_states tax_court david gerald weber petitioner v commissioner of internal revenue respondent docket no 17457-14l filed date david gerald weber pro_se david a indek and nancy m gilmore for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold the filing of a notice of federal_tax_lien nftl respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and respondent’s motion including the attached declaration and exhibits petitioner resided in maryland when he filed his petition petitioner has not filed a federal_income_tax return since for and the irs prepared substitutes for returns sfrs that met the requirements of sec_6020 the irs subsequently issued petitioner notices of deficiency based on the sfrs when he failed to petition this court within days for rede- termination of the deficiencies see sec_6213 the irs assessed the tax for both years plus additions to tax under sec_6651 and and a on date in an effort to collect these unpaid liabilities the irs sent petitioner a notice_of_federal_tax_lien filing and your right to a hear- ing on date the irs received from petitioner a form 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar request for a collection_due_process or equivalent_hearing in his hearing request petitioner checked the box marked i cannot pay balance and requested discharge of the lien immediately after receiving petitioner’s case a settlement officer so1 from the irs appeals_office reviewed his administrative file and confirmed that the tax_liabilities in question had been properly assessed and that all other require- ments of applicable law and administrative procedure had been met on date so1 sent petitioner a letter scheduling a telephone cdp hearing for date on that day so1 called petitioner several times but was unable to reach him or leave a message so1 thereupon closed the case and on date issued a notice_of_determination sustaining the proposed collection action petitioner timely petitioned this court contending among other things that he had documentation to substantiate expenses underlying his claimed deductions for and and that so1 had used the wrong telephone number when call- ing him for the cdp hearing believing that the latter contention might have sec_6751 provides that n o penalty under this title shall be as- sessed unless the initial determination of such assessment receives supervisory approval this provision does not apply to any addition_to_tax under sec_6651 sec_6654 or sec_6655 sec_6751 accordingly so1 was not required to verify that the additions to tax assessed against petitioner under sec_6651 and sec_6654 had been approved by a supervisor merit respondent filed on date a motion to remand the case to the irs appeals_office for a supplemental hearing we granted that motion on remand the case was assigned to a different settlement officer so2 on date so2 mailed petitioner a letter proposing a telephone confer- ence for date she explained that if petitioner wished her to con- sider a collection alternative he needed to supply before the hearing the follow- ing documents form 433-a collection information statement for wage earners and self-employed individuals signed tax returns for and proof of estimated_tax payments for petitioner submitted none of these documents by the deadline the supplemental hearing was held as scheduled during the hearing peti- tioner stated that he had deductions for and that were not reflected in the sfrs the irs had prepared for him because so2 was unsure whether peti- tioner had actually received the notices of deficiency she expressed willingness to let him challenge his underlying tax_liabilities for and but she ex- plained that in order to do so he would need to prepare and submit tax returns for those years setting forth what he believed his correct_tax liabilities to be petition- er replied that he would attempt to do this so2 reminded petitioner that she could not consider collection alternatives unless he supplied the financial documentation she had requested previously petitioner stated that he wanted the lien on his house withdrawn so2 explained that the lien could be released only if he paid his tax_liabilities in full or submitted an acceptable offer-in-compromise oic following the hearing so2 sent peti- tioner a letter with a blank form 433-a and blank form sec_1040 u s individual_income_tax_return requesting that he complete these documents and return them to her by date petitioner did not communicate with so2 after the supplemental hearing he supplied none of the requested financial information and submitted no tax returns because he failed to supply a tax_return for or so2 concluded that he had not properly challenged his underlying tax_liability for either year and because he submitted no financial information she determined that he was not eligible for a collection alternative she accordingly closed the case and on date issued petitioner a supplemental notice_of_determination sustaining the nftl filing discussion a summary_judgment standard the purpose of summary_judgment is to expedite litigation and avoid costly unnecessary and time-consuming trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavit or otherwise showing that there is a genuine dispute for trial rule d petitioner has identified no material facts in genuine dispute and we conclude that this case is appropriate for summary adjudication b standard of review neither sec_6320 nor sec_6330 prescribes the standard of review that this court should apply in reviewing an irs administrative determina- tion in a cdp case the general parameters for such review are marked out by our 3petitioner did not respond to the motion for summary_judgment and we could enter a decision against him for that reason alone see rule d we will nevertheless consider respondent’s motion on its merits precedents where the validity of the underlying tax_liability is at issue the court reviews the irs’ determination de novo 114_tc_176 where the underlying tax_liability is not properly at issue the court reviews the irs decision for abuse_of_discretion id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir c underlying tax_liability this court may consider a taxpayer’s challenge to his underlying liabilities in a cdp case only if he properly raised that challenge at the cdp hearing see sec_301_6320-1 q a-f3 f q a-f3 proced admin regs an issue is not properly raised at the cdp hearing if the taxpayer requests consideration of the issue but fails to present any evidence after being given a reasonable opportunity to do so sec_301_6320-1 q a-f3 f q a-f3 proced admin regs see 135_tc_344 lg kendrick llc v commissioner tcmemo_2016_22 111_tcm_1092 aff’d 684_fedappx_744 10th cir although the irs transcripts of petitioner’ sec_2002 and accounts showed that notices of deficiency had been mailed to him so2 had no evidence that he had actually received those notices she accordingly permitted him to challenge his underlying tax_liabilities and invited him to do so by filing tax returns for those years she gave him a deadline of date to submit those returns when petitioner missed that deadline she waited another six months before closing the case because petitioner did not avail himself of the opportunity so2 offered him he did not properly challenge his underlying liabilities during the cdp hearing and is foreclosed from challenging them here see pough t c pincite holding that taxpayer did not properly challenge his underlying liability when he did not submit amended returns goza t c pincite we accordingly review the administrative action for abuse_of_discretion only goza t c pincite sec_301_6320-1 q a-f3 f q a- f3 proced admin regs d abuse_of_discretion in deciding whether so2 abused her discretion in sustaining the proposed collection action we consider whether she properly verified that the require- ments of any applicable law or administrative procedure had been met con- sidered any relevant issues petitioner raised and determined whether any pro- posed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 in his hearing request petitioner checked the box marked i cannot pay bal- ance and requested lien discharge during the supplemental hearing so2 out- lined the documentation petitioner needed to submit to enable her to consider a collection alternative to assist him in this endeavor she mailed blank irs forms for him to complete so2 provided petitioner ample time to submit the required_documentation cf szekely v commissioner tcmemo_2013_227 106_tcm_375 in her date followup letter she requested that he provide the requested documentation by date petitioner failed to supply any documentation by that date six months passed before so2 closed the case on date petitioner could have asked so2 to afford him additional time to submit the documents but he made no such request and offered no excuse for ne- glecting to supply the information we have consistently held that it is not an abuse_of_discretion for an ap- peals officer to reject collection alternatives and sustain collection action where the taxpayer has failed after being given sufficient opportunities to supply the re- quired forms and supporting financial information see huntress v commis- sioner tcmemo_2009_161 prater v commissioner tcmemo_2007_ roman v commissioner tcmemo_2004_20 we have likewise held that it is not an abuse_of_discretion for an appeals officer to reject a collection alternative where the taxpayer is not in compliance with his ongoing tax obliga- tions as petitioner was not for his tax years see hull v commission- er tcmemo_2015_86 109_tcm_1438 internal revenue man- ual pt date we will accordingly grant summary judg- ment for respondent and affirm the proposed collection action for and we note that petitioner is free to submit to the irs at any time for its considera- tion and possible acceptance an oic on form_656 offer_in_compromise sup- ported by the necessary financial information to reflect the foregoing an appropriate order and decision will be entered
